NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ROBERT L. HARRISON,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2014-7013
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-417, Judge Kenneth B. Kra-
mer.
               ______________________

               Decided: February 5, 2014
                ______________________

   ROBERT L. HARRISON, of Little Rock, Arkansas, pro se.

    TANYA B. KOENIG, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, BRYANT G. SNEE, Acting Director, and
MARTIN F. HOCKEY, JR., Assistant Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel and CHRISTA A. SHRIBER, Attorney,
2                                      HARRISON   v. SHINSEKI



United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

    Before LOURIE, MAYER, and CHEN, Circuit Judges.
PER CURIAM.
    Robert Harrison appeals the final judgment of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) that affirmed the decision of the Board
of Veterans’ Appeals (“Board”) denying two of his claims
for disability compensation and his request to reopen two
other previously rejected claims. Because Mr. Harrison
only raises questions of application of law to fact, we
dismiss.
                              I
     Mr. Harrison served on active duty in the United
States Army from May 1953 to April 1955, spending part
of his service in Korea. Harrison v. Shinseki, No. 12-0417,
2013 WL 4431104, at *1 (Vet. App. Aug. 19, 2013). In
April 2003, he filed a claim for disability benefits with the
Veterans Administration (the “VA”) for a back injury and
diabetes mellitus, both of which he asserted to be con-
nected to his service in the Army. Id. The VA regional
office (“RO”) denied those claims and that decision became
final after Mr. Harrison failed to appeal. Id.
    In 2010, Mr. Harrison sought to reopen those claims
and also filed two new disability claims for a “bilateral
foot injury due to cold weather exposure” and for “hyper-
tension.” Id. The RO declined to reopen Mr. Harrison’s
prior claims because it believed that he failed to submit
the required “new and material evidence.” Id. The RO
also rejected Mr. Harrison’s new disability claims after
concluding that there was “no evidence that the [foot
injury and hypertension] were incurred in or caused by
service.” Id. In addition to his disability claims for diabe-
HARRISON   v. SHINSEKI                                   3



tes, hypertension, and injuries to his back and feet, Mr.
Harrison had previously filed a claim for—and was
awarded—disability compensation based on service-
related post-traumatic stress disorder (“PTSD”).
    Mr. Harrison timely appealed the RO’s rejection of his
new claims and refusal to reopen his old ones. In that
appeal, Mr. Harrison also argued that he was entitled to
total disability based upon individual employability
(“TDIU”) due to his PTSD. In January 2012, the Board
held that Mr. Harrison was entitled to his requested
TDIU, but it affirmed the RO’s denial of his new disability
claims and his request to reopen. Mr. Harrison appealed
the adverse decisions of the Board to the Veterans Court,
which also affirmed. After the Veterans Court declined
his motion for reconsideration, Mr. Harrison filed a timely
appeal with us.
                            II
    Our jurisdiction over appeals from decisions of the
Veterans Court is limited. We may review challenges to
the validity or interpretation of a statute or regulation
relied on by the Veterans Court and may interpret consti-
tutional and statutory provisions “to the extent presented
and necessary to a decision.” 38 U.S.C. § 7292(c). Except
to the extent that an appeal presents a constitutional
issue, however, we have no jurisdiction to review a chal-
lenge to a “factual determination” or “law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2).
   Mr. Harrison’s arguments on appeal are not well-
developed. His primary contention appears to be that the
Board and the Veterans Court committed legal error by
4                                      HARRISON   v. SHINSEKI



not properly applying 38 U.S.C. § 1154(b). 1 Petitioner’s
Informal Br. Attach. at 1-2.
    Section 1154(b) addresses the evidence necessary for a
combat veteran to prove that his alleged disease or injury
is service-connected. In relevant part it provides that, for
claims by combat veterans, “the Secretary shall accept as
sufficient proof of service-connection of any disease or
injury alleged to have been incurred in or aggravated by
such service satisfactory lay or other evidence of service
incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hard-
ships of such service.” While the statute “considerably
lighten[s]” the “evidentiary burden with respect to service
connection” for a combat veteran’s alleged disease or
injury, it does not “create a statutory presumption” of
service connection for all injuries suffered by combat
veterans. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir.
1996). Thus, even if § 1154(b) applies to a combat veter-
an, he must still generally show: “(1) the existence of a
present disability; (2) in-service incurrence or aggravation
of a disease or injury; and (3) a causal relationship be-
tween the present disability and the disease or injury
incurred or aggravated during service.” Shedden v.
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also
Collette, 82 F.3d at 392 (holding that a “veteran must
meet his evidentiary burden with respect to service con-
nection” even if § 1154(b) applies to his claim).
    We conclude that Mr. Harrison’s claims here are be-
yond our jurisdiction. In regard to his claim for injuries to
his feet, the Veterans Court explained that Mr. Harrison


    1   Mr. Harrison also asserts legal error in the appli-
cation of 38 C.F.R. § 3.304(d). The relevant language of
that enabling regulation simply mirrors that of § 1154(b).
We therefore do not separately discuss its applicability
here.
HARRISON   v. SHINSEKI                                   5



did not challenge the Board’s “factual finding” that there
was “no evidence of a current disability.” Harrison, 2013
WL 4431104, at *2. Indeed, the Board found that there
was no evidence of “diagnosis of or treatment for residuals
of a cold weather injury” to his feet presently or in the
past. Respondent’s App. (“R.A.”) at 31. As we discussed
above, a veteran must show the existence of a present
disability to qualify for disability benefits. See Shedden,
381 F.3d at 1166-67. Section 1154(b) does not relieve
veterans of that burden. The Board’s finding that there
was no evidence of injury to Mr. Harrison’s feet is beyond
our jurisdiction. See 38 U.S.C. § 7292. We therefore see
no grounds to grant Mr. Harrison’s request to overturn
the rejection of his disability claim based on an alleged
injury to his feet.
     As for Mr. Harrison’s disability claim for hyperten-
sion, the Board concluded that it met the threshold re-
quirement of a current diagnosis but that no “competent,
credible, and probative” evidence “show[ed] that the
currently diagnosed hypertension originated in service or
was the result of an injury or disease that was incurred in
service.” R.A. at 34. The only challenge to that factual
finding Mr. Harrison raised on appeal to the Veterans
Court was that the Board failed to give proper weight
under § 1154(b) to his statement that his hypertension
was service-related. However, as the Veterans Court
aptly reasoned, Mr. Harrison “does not explain—and it is
entirely unclear to the Court—how [his hypertension] is . .
. ‘consistent with the circumstances, conditions, or hard-
ships’ of combat service,” as required by § 1154(b). Harri-
son, 2013 WL 4431104, at *3. Accordingly, the factual
disposition of Mr. Harrison’s hypertension disability claim
is beyond our jurisdiction.
    Also beyond our jurisdiction is Mr. Harrison’s chal-
lenge to the adjudication of his requests to reopen his
previously denied claims for a back injury and diabetes.
Pursuant to 38 U.S.C. § 5108, a previously-denied claim
6                                       HARRISON   v. SHINSEKI



shall be reopened if a claimant submits “new and material
evidence.” We have explained that such evidence is
required before a claim can be reopened under § 5108.
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).
    Here, the Board affirmed the RO’s rejection of Mr.
Harrison’s request to reopen because it concluded that
Mr. Harrison did not submit the “new and material”
evidence required by § 5108. Specifically, the Board
found that Mr. Harrison submitted some new evidence
but that it was “not material in that it did not address the
only element upon which his claim previously had been
denied, in-service incurrence or aggravation of a back
disability or diabetes mellitus.” 2 R.A. at 26-27. The
Board also addressed the potential applicability of
§ 1154(b), but concluded that it did not ultimately apply
here because any “assertions” Mr. Harrison made regard-
ing service connection to support reopening his prior
claims were merely “cumulative” of those he already made
in the prior adjudications of his claims. R.A. at 27. On
appeal, the Veterans Court affirmed the Board’s decision
after holding that the Board did not clearly err in finding
that Mr. Harrison had not submitted new and material
evidence necessary to reopen his claim.
    Our jurisdiction does not extend to the determination
of whether evidence submitted by a claimant seeking
reopening is “new and material.” See Barnett v. Brown,
83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (holding that “the
question of whether evidence in a particular case is new
and material is either a factual determination . . . or the
application of law to the facts of a particular case . . . and
is, thus, not within this court’s appellate jurisdiction”)
(internal quotation marks omitted); Spencer v. Brown, 17
F.3d 368, 374 (Fed. Cir. 1994)) (same). We therefore


    2   Mr. Harrison submitted “VA treatment records,
lay statements, and hearing testimony.” R.A. at 26.
HARRISON   v. SHINSEKI                                     7



cannot amend the Board’s finding that Mr. Harrison’s
evidence and statements submitted in support of reopen-
ing his prior claims are not new and material.
    Mr. Harrison also alleges several other errors in the
decisions of the Board and Veterans Court. He summari-
ly asserts that his constitutional rights were violated; that
the adjudication of his claim for disability based on PTSD
was legally flawed; and that the VA improperly applied
the rescinded VA rule that was at the center of the dis-
pute in NOVA v. Sec’y of Veterans Affairs, 725 F.3d 1312
(Fed. Cir. 2013). None of those arguments, however,
presents a reviewable question on appeal. We do not have
jurisdiction to address Mr. Harrison’s assertion that his
constitutional rights were violated; his true dispute
appears to be with the merits of unreviewable factual
determinations made by the Board. See Helfer v. West,
174 F.3d 1332, 1335 (Fed. Cir. 1999) (holding that “char-
acterization of [a] question as constitutional in nature
does not confer upon us jurisdiction that we otherwise
lack”). And we do not see any basis for Mr. Harrison’s
challenge to the treatment of his claim for disability based
on PTSD—that claim resulted in the grant of TDIU, as he
requested. As for the rescinded VA rule that Mr. Harri-
son believes to have been applied here, there is simply no
indication in the record that the Board ever applied it
when adjudicating his claims.
                             III
   After careful review of the record and briefing, we see
no other meritorious issues or arguments raised in this
appeal.
                         DISMISSED
                           COSTS
    No costs.